 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made on and as of the 1ST day of
June, 2019, by and between Two River Bancorp (“TRB”), a corporation organized
under the laws of the state of New Jersey which serves as a bank holding
company, with its principal office at 766 Shrewsbury Avenue, Tinton Falls, New
Jersey 07724; Two River Community Bank (“TRCB”), a banking corporation organized
under the laws of the state of New Jersey which is a wholly owned subsidiary of
TRB, with its principal office at 766 Shrewsbury Avenue, Tinton Falls, New
Jersey 07724; and William D. Moss (“Executive”), whose business address is 766
Shrewsbury Avenue, Tinton Falls, New Jersey 077248. TRB and TRCB are sometimes
collectively referred to as the “Company”.

 

BACKGROUND

 

WHEREAS, Executive, as of the date of this Agreement, serves as the President
and Chief Executive Officer of each of TRB and TRCB; and     

 

WHEREAS, the Board of Directors of TRB and TRCB (the “Board”) believes that the
retention of Executive as President and Chief Executive Officer of TRB and TRCB
(with each and both of TRB and TRCB being deemed to be the “Employer” for all
purposes of this Agreement) is indispensable to TRB and TRCB; and

 

WHEREAS, TRB and TRCB, as Employer, and Executive previously entered into an
employment agreement dated June 1, 2016, which was amended effective June 1,
2017(the “Prior Employment Agreement”); and

 

WHEREAS, TRB and TRCB, as Employer, and Executive wish to amend and restate the
Prior Employment Agreement by entering into this Agreement to conclusively
establish the terms and conditions relative to Executive's continuing employment
by Employer as President and Chief Executive Officer of TRB and TRCB.

 

NOW THEREFORE, for good and valuable consideration, which the parties to this
Agreement acknowledge to be legally sufficient, TRB, TRCB and Executive,
intending to be legally bound, agree as follows:

 

 

1.

Definitions

 

 

a.

Cause. For purposes of this Agreement, “Cause”, with respect to the termination
by Employer of Executive’s employment shall mean (i) the willful and continued
failure by Executive to perform his duties for Employer under this Agreement
after at least one warning in writing from the Board or its designee identifying
specifically any such failure; (ii) willful misconduct of any type by Executive,
including, but not limited to, the disclosure or improper use of confidential
information under Section 11 of this Agreement, which causes material injury to
either or both of TRB or TRCB, as specified in a written notice to Executive
from the Board or its designee; or (iii) the Executive’s conviction of a crime
(other than a traffic violation), habitual drunkenness, current illegal use of a
drug, or excessive absenteeism (other than for illness), after a warning (with
respect to drunkenness or absenteeism only) in writing from the Board or its
designee to refrain from such behavior. No act or failure to act on the part of
Executive shall be considered to have been willful for purposes of clause (i) or
(ii) of this Section 1a unless done, or omitted to be done, by Executive not in
good faith and without reasonable belief that the action or omission was in the
best interest of Employer.

 

1

--------------------------------------------------------------------------------

 

 

 

b.

Good Reason. When used with reference to a termination by Executive of his
employment with Employer, “Good Reason” shall mean (a) any material breach by
Employer of, or material failure of Employer to tender performance under, this
Agreement, or (b) any of the following, if taken without Executive’s express
written consent, as to either of TRB or TRCB, or both of TRB and TRCB, but only
if, and to the extent that, such action or failure to act by Employer
constitutes a “material negative change”, within the meaning of Treas. Reg. Sec.
1.409A-1(n)(2)(i), to Executive in his relationship with the Employer so as to
result in the termination by Executive of his employment relationship with
Employer for “Good Reason” being an “involuntary separation from service” within
the meaning of Treas. Reg. Sec. 1.409A-1(n):

 

i.     The material diminution of Executive’s current functions.

 

ii.     A reduction by Employer in Executive’s annual Base Compensation.

 

iii.     Any transfer by Employer of Executive to another geographic location
which is either outside of New Jersey or more than 50 miles from his office
location.

 

 

2.

Employment. Employer hereby agrees to employ Executive, and Executive hereby
accepts employment by Employer, during the term of this Agreement upon the terms
and conditions set forth herein.

 

 

3.

Position. During the term of this Agreement, Executive shall be employed as the
President and Chief Executive Officer of TRB and TRCB. During the term of this
Agreement, Executive shall serve on the Board of Directors of TRCB, and TRB
shall re-nominate Executive for election to the Board of Directors of TRB and
shall recommend such election to shareholders, for any annual meeting of
shareholders of TRB at which the class of directors in which Executive is
serving will be elected. Executive currently serves as the Chairman of the Board
of Directors, and will continue to serve as such for so long as he is annually
re-elected by the Board. Executive shall devote his full time and attention to
the business of Employer, and shall not during the term of this Agreement be
engaged in any other business activity. This Section shall not be construed as
preventing Executive from managing any investments of his which do not require
any involvement on his part in the operation of such investments, serving as a
trustee or director of any nonprofit entity so long as such service does not
interfere with Executive's function or performance as the President and Chief
Executive Officer of TRB and TRCB, or, with the prior approval of the Board,
serving as a director of any unaffiliated business entity.

 

2

--------------------------------------------------------------------------------

 

 

 

4.

Compensation. Employer shall pay to Executive compensation for his services
during the term of this Agreement as follows:

 

 

a.

Base Compensation. Base compensation for each calendar year during the term of
this Agreement in that amount which is determined by the Board for each such
year, but not less than $400,000 for any such year, which shall be payable in
installments in accordance with Employer’s payroll policies.

 

 

b.

Bonus. A discretionary annual bonus in that amount which is determined by the
Compensation Committee of the Board and awarded by the Board, each in the
exercise of their sole discretion, which bonus will be based on performance
standards that will be consistent with industry standards for similarly situated
bank holding companies and community banks.

 

 

c.

Annual Increase. During the term of this Agreement, the Compensation Committee
of the Board and the Board shall review Executive’s compensation on an annual
basis. The Board may, in the exercise of its discretion, award him increased
compensation to reflect the impact of inflation, his performance, Employer's
financial performance, and competitive compensation levels, all as determined in
the sole discretion of the Board. Any increase in compensation may take any
form, including but not limited to an increase in annual salary.

 

 

d.

Service as a Director. Executive shall not receive any compensation for service
as a director, including in his capacity as Chairman of the Board, while he is
an employee of the Employer.

 

 

5.

Expenses and Fringe Benefits.

 

 

a.

Expense Reimbursement. During the term of this Agreement, Executive shall be
entitled to reimbursement for all business expenses incurred by him with respect
to the business of Employer, which are properly accounted for, in accordance
with the policies and procedures established by the Employer in accordance with
industry practice for its senior executive officers.

 

 

b.

Automobile. Employer shall provide Executive with an automobile for Executive's
use in connection with the performance of his duties as President and Chief
Executive Officer of TRB and TRCB, and his personal use, which automobile shall
be chosen by Executive, subject to the approval of the Board, and purchased or
leased for Executive's use. Executive acknowledges that the provision and use of
the automobile may generate employee compensation to Executive, and agrees that
Employer may withhold from Executive's Base Compensation that amount which is
necessary for Employer to fully satisfy its withholding obligations under
federal and state law.

 

3

--------------------------------------------------------------------------------

 

 

 

c.

Country Club Dues. During the term of this Agreement, the Bank agrees to pay the
membership fees and dues for Executive to be a member of Navesink Country Club,
or such other country club agreed upon by the Bank and Executive. The Bank also
agrees to reimburse Executive for all ordinary, necessary, and reasonable
business-related expenses incurred by Executive on Bank business at such country
club. As a condition to receiving such reimbursements, the Executive shall
submit to the Bank on a timely basis business expense reports, including
substantiation sufficient to enable the Bank to deduct the reimbursed expenses
for tax purposes.

 

 

6.

Termination for Cause. Employer shall have the right to terminate Executive for
Cause, upon written notice to him which shall specify the reasons for the
termination. In the event of termination for Cause, Executive shall be entitled
only to such Base Compensation which has accrued but not been paid to the date
of termination, but shall not be entitled to any further benefits under this
Agreement, or the payment of any additional amounts under this Agreement. This
Agreement, except for Section 11, shall terminate ipso facto upon any
termination of Executive's employment for Cause.

 

 

7.

Disability. If at any time during the term of this Agreement Executive becomes
permanently disabled and is, as a direct result of such permanent disability,
unable to effectively function as President and Chief Executive Officer of TRB
and TRCB with reasonable accommodation by Employer, as determined by the
consensus opinion of Executive's personal physician and that physician who is
retained by TRB and TRCB, then Employer may, upon the payment by Employer to
Executive of a single lump sum payment in an amount equal to Executive's Base
Compensation as of the date of such determination of disability, terminate the
employment of the Executive. In such event, (i) this Agreement shall terminate
ipso facto, and (ii) Executive shall not be entitled to any further payments or
benefits under this Agreement, but shall be entitled to payments under any
disability policy which Employer may have obtained for the benefit of its
executive officers generally, and such benefits as are provided by Employer to
those of its executive officers whose employment terminates by reason of
permanent disability.

 

 

8.

Death Benefits. Upon the Executive’s death during the term of this Agreement,
(i) Executive shall be entitled to the benefits of any life insurance policy or
supplemental executive retirement plan paid for, or maintained by, Employer, and
(ii) Employer shall, within sixty days of Executive's death, pay to Executive's
designated beneficiary a single lump sum payment in an amount equal to
Executive's Base Compensation as of the date of Executive's death. PROVIDED,
HOWEVER, that if either (i) at the time of Executive’s death, facts which
constituted “Good Reason” within the meaning of Section 1d. of this Agreement
existed, which facts would have allowed for Employee’s resignation with Good
Reason under Section 9 of this Agreement had Executive not died, or (ii)
Employer had, prior to Executive’s death, given Executive notice of Executive’s
termination without Cause as required by the first full paragraph of Section 9
of this Agreement, then Executive’s death shall be conclusively deemed to be a
termination without Cause and Executive’s estate shall be paid the full amount
determined by application of Section 9 of this Agreement on that date which is
sixty (60) days after Executive’s death, but only upon the execution and
delivery by Executive’s representative(s) of a binding release which is
satisfactory in enforceability, form and substance to Employer and Employer’s
counsel.

 

4

--------------------------------------------------------------------------------

 

 

 

9.

Termination without Cause or Resignation for Good Reason.

 

 

a.

Severance. Employer may terminate Executive without Cause during the term of
this Agreement upon four weeks’ prior written notice to Executive, and Executive
may resign for Good Reason during the term of this Agreement, but only in full
accordance with the terms of the second full paragraph of this Section 9a. If
Employer terminates Executive’s employment during the term of this Agreement
without Cause or if the Executive resigns during the term of this Agreement for
Good Reason, the Employer shall, subject to Executive’s full and timely tender
of performance under Section 14 of this Agreement, pay to Executive on that date
which is ninety (90) days after the termination of his employment a lump sum
equal to one (1) times the sum of (a) the highest base compensation (salary)
paid to Executive during the year of termination or the immediately preceding
calendar year and (b) the average of the annual cash bonus earned by Executive
for performance during the two calendar years immediately preceding the year of
termination (the “Lump Sum Payment”). In addition to the Lump Sum Payment, in
the event on or after a Change in Control (as defined in Section 12) the
Employer terminates Executive’s employment during the term of this Agreement
without Cause or if the Executive resigns during the term of this Agreement for
Good Reason, the Employer shall, subject to Executive’s full and timely tender
of performance under Section 14 of this Agreement, in consideration for
Executive’s agreement (except as stated in the next sentence) to perform his
obligations under Section 15 of this Agreement, pay to Executive on that date
which is ninety (90) days after the termination of his employment an additional
lump sum equal to one (1) times the sum of (a) the highest base compensation
(salary) paid to Executive during the year of termination or the immediately
preceding calendar year and (b) the average of the annual cash bonus earned by
Executive for performance during the two calendar years immediately preceding
the year of termination (the “CIC Lump Sum Payment”). If on the date that is 90
days after termination of Executive’s employment, Executive has signed the
Company’s require release document, but the time that Executive may revoke the
release document has not expired, payment will be made after the time to revoke
has expired.

 

5

--------------------------------------------------------------------------------

 

 

Executive may not resign with Good Reason, and shall not be considered to have
done so for any purpose of this Agreement, unless (i) Executive, within sixty
(60) days of the initial existence of the act or failure to act by Employer
which Executive believes to constitute “Good Reason” within the meaning of this
Agreement, provides Employer with written notice which describes, in particular
detail, the act or failure to act which Executive believes to constitute “Good
Reason” and identifies the particular clause of Section 1b of this Agreement
which Executive contends is applicable to such act or failure to act; (ii)
Employer, within thirty (30) days of its receipt of such notice, fails or
refuses to rescind such act or remedy such failure to act so as to eliminate
“Good Reason” for the termination by Executive of his employment relationship
with Employer, and (iii) Executive actually resigns from his employment with
Employer on or before that date which is exactly six (6) calendar months after
the initial existence of the act or failure to act by Employer which constitutes
“Good Reason” within the meaning of this Agreement. If the requirements of the
preceding sentence are not fully satisfied on a timely basis, then the
resignation by Executive of his employment with Employer shall not be deemed to
have been for “Good Reason”; he shall not be entitled to any of the benefits to
which he would have been entitled if he had resigned his employment with
Employer for “Good Reason”; and, in particular, Employer shall not be required
to pay any amount which would otherwise have been due to Executive under this
Section 9 of this Agreement had Executive resigned with “Good Reason”.

 

Employer and Executive acknowledge that any termination of Executive’s
employment without Cause or resignation for Good Reason under this Section 9 of
this Agreement is intended to qualify as a “Separation from Service” under
Section 409A of the Internal Revenue Code and Treasury Regulation Section
1.409A-1(h). Executive and Employer agree that Executive will not, at any time
subsequent to a termination without Cause or resignation for Good Reason under
this Section 9 of this Agreement, as an employee or independent contractor,
provide services to Employer or any affiliate of Employer at an annual rate
which is more than twenty percent (20%) of the services rendered, on average,
during the thirty six (36) full calendar months immediately preceding such
termination without Cause or resignation for Good Reason under this Section 9 of
this Agreement (or the full period for which Executive provided services to
Employer (whether as an employee or as an independent contractor) if Executive
has, at the time of termination without Cause or resignation for Good Reason
under this Section 9 of this Agreement, been providing services for a period of
less than thirty six (36) months).

 

 

b.

Medical Benefits Continuation. If, in accordance with and pursuant to this
Section 9 of this Agreement, either (i) Employer terminates Executive without
Cause or (ii) Executive resigns for Good Reason, in either case during the term
of this Agreement (a “Benefits Continuation Event”), then Employer shall, for a
period of twelve months (twenty-four months in the event of a Benefits
Continuation Event after a Change in Control) from first day of the first
calendar month immediately following the date of the termination of Executive's
employment (the “Continuing Coverage Period”), either provide Executive with
continued benefits under, or defray the cost of continued benefits which are
comparable to those provided by, those medical and dental benefit plans, life
insurance plans, and disability insurance plans (the “Continuing Coverage
Plans”) which are sponsored by Employer and in which Executive is a participant
as of the date of the termination of Executive's employment.

 

During the Continuing Coverage Period, Employer shall, if and only to the extent
possible under the terms of such plans, continue Executive’s participation in
the Continuing Coverage Plans for the Continuing Coverage Period, which
continued participation shall be under all of the costs, terms and conditions
that are applicable to or imposed upon employees of similar title to Executive,
as such costs, terms and conditions may change from time to time during the
remainder of the Continuing Coverage Period.

 

6

--------------------------------------------------------------------------------

 

 

To the extent that the terms of any of the Continuing Coverage Plans are such
that the actual participation of Executive cannot be continued after a Benefits
Continuation Event, then Employer shall, for the duration of the Continuing
Coverage Period, provide Executive with a periodic payment, or periodic
payments, in that amount or those amounts which Employer determines in the
exercise of its reasonable discretion and in good faith to be fully sufficient
to defray the after-tax cost to Executive of participation in plans which
provide benefits that are materially identical to those benefits provided by
those Continuing Coverage Plans in which, by their terms, Executive cannot
continue to participate subsequent to the termination of Executive's employment.
Any such payment or payments shall be defined as Coverage Continuation
Reimbursement Payments. Executive and Employer specifically agree that the
reimbursement by Employer through the Continuing Coverage Period of the full
monthly COBRA amount (on an after-tax basis) which would, in the absence of this
Agreement, be charged to Executive for continuing coverage under the medical
benefits plan sponsored by Employer, and in which Executive is a participant as
of the termination of Executive's employment, shall constitute full tender of
performance under this Agreement with respect to such medical benefits plan. All
Coverage Continuation Reimbursement Payments shall be paid by Employer to
Executive five (5) days prior to the date when the expense to be reimbursed is
due and payable by Executive.

 

If at any time during the Continuing Coverage Period, Executive becomes employed
by another employer which provides one or more of the benefits provided under
the Continuing Coverage Plans, then Employer shall, immediately and from the
date when such benefits are made available to the Employee by the successor
employer, be relieved of its obligation to provide such benefits, or Coverage
Continuation Reimbursement Payments for such benefits, to the extent such
benefits are duplicative of those which are provided to Executive by Executive’s
new employer. Executive shall notify Employer at such time as Executive becomes
employed by any successor employer, and shall provide Employer with such
information pertaining to the employee benefit plans of the successor employer
as is sufficient for Employer to reach a conclusion as to whether the preceding
sentence is applicable. Any failure by Executive to provide such information to
Employer on a timely basis shall give rise to a claim by Employer against
Executive for (i) the entire aggregate cost of those benefits provided under the
Continuing Coverage Plans and those Coverage Continuation Reimbursement Payments
which Employer would not have been obligated to provide or tender had the
information required under the preceding sentence been provided to Employer on a
timely basis, and (ii) legal fees incurred by Employer in asserting a claim
against Executive under this sentence.

 

7

--------------------------------------------------------------------------------

 

 

 

c.

Automobile Use. If (i) Employer terminates Executive without Cause during the
term of this Agreement; (ii) Executive resigns with Good Reason during the term
of this Agreement; or (iii) Employer terminates Executive’s employment under
Section 7 of this Agreement by reason of Executive’s disability during the term
of this Agreement, then Employer shall, for a stated purchase price of $1.00,
transfer to Executive title to that automobile which Employer has, as of the
date of such termination of employment, provided for Executive's use, which
title shall, at the time of such transfer, be completely free and clear of any
and all liens, encumbrances, claims and lease obligations. Executive
acknowledges that the transfer to Executive of title to the automobile under the
preceding sentence may generate employee compensation to Executive, and agrees
that Employer may withhold from the Lump Sum Payment that amount which is
necessary for Employer to fully satisfy its withholding obligations under
federal and state law. Executive shall pay any sales tax liability, as well as
any registration, documentation or title fees, associated with the transfer of
title under this paragraph of this Section 9.

 

 

d.

No Duty to Mitigate and Legal Fees. Executive shall not have a duty to mitigate
the damages suffered by him in connection with the termination by Employer of
his employment without Cause or a resignation for Good Reason during the term of
this Agreement. If Employer fails to pay Executive the Lump Sum Payment or to
provide him with the benefits due under this section, Executive, after giving
ten (10) days’ written notice to Employer identifying Employer’s failure, shall
be entitled to recover from Employer all of his reasonable legal fees and
expenses incurred in connection with his enforcement against Employer of the
terms of this Agreement. Employer agrees to pay such legal fees and expenses to
Executive on demand. Executive shall be denied payment of his legal fees and
expenses only if a court finds that Executive sought payment of such fees
without reasonable cause and in bad faith. Notwithstanding any term of this
Section 9 to the contrary, if at such time as payment of the Lump Sum Payment
would otherwise be due under this Section 9 of this Agreement Employer and
Executive are opposing parties to any litigation, then (i) Employer need not
tender payment to Executive of such Lump Sum Payment, or provide Executive with
any other payment or benefit which would otherwise be made to or conferred upon
Executive under this Agreement, until such time as such litigation is resolved
with finality, and then only in accordance with the applicable terms of the
resolution of such litigation, and (ii) Executive may not recover any legal fees
from Employer under this paragraph of this Section 9, and may recover only such
legal fees, if any, as are to be paid by Employer under the applicable terms of
the resolution of such litigation.

 

8

--------------------------------------------------------------------------------

 

 

 

10.

Resignation without Good Reason. Executive shall be entitled to resign from the
employment of Employer at any time during the term of this Agreement without
Good Reason, but upon such resignation, Executive shall not be entitled to any
additional compensation for the time after which he ceases to be employed by
Employer, and shall not be entitled to any of the payments or other benefits
which would otherwise be provided to Executive under this Agreement. No such
resignation shall be effective unless in writing with four weeks’ notice
thereof. For all purposes of this Agreement, the retirement by Executive from
his employment with Employer shall be deemed to be a resignation by Executive
without Good Reason.

 

 

11.

Non-Disclosure of Confidential Information.

 

 

a.

Non-Disclosure of Confidential Information. Except in the course of his
employment with Employer and in pursuit of the business of TRB, TRCB or any of
their subsidiaries or affiliates, Executive shall not, at any time during or
following the term of this Agreement, disclose or use for any purpose any
confidential information or proprietary data of TRB, TRCB or any of their
respective subsidiaries or affiliates. Executive agrees that, among other
things, all information concerning the identity of, and TRB’s and TRCB’s
relations with, their respective customers is confidential and proprietary
information.

 

 

b.

Specific Performance. Executive agrees that TRB and TRCB do not have an adequate
remedy at law for the breach of this section and agrees that he shall be subject
to injunctive relief and equitable remedies as a result of any breach of this
section. The invalidity or unenforceability of any provision of this Agreement
shall not affect the force and effect of the remaining valid portions.

 

 

c.

Survival. This Section 11 shall survive the termination of the Executive’s
employment hereunder and the expiration of this Agreement.

 

 

12.

Term. This Agreement shall have, and be in effect for, a term which commences on
the date of its execution and ends on the later of (i) May 31, 2021, or (ii) if
a Change in Control as defined in this Section 12 occurs at any time on or
before May 31, 2021, the second anniversary of the occurrence of such Change in
Control. For purposes of this Section 12 of this Agreement, “Change in Control”
shall mean the occurrence of any of the following events:

 

i. The sale or disposition by TRB of all of its stock in TRCB, or the sale or
disposition by TRCB of substantially all of its assets;

 

ii. The acquisition of voting common capital stock of TRB in a single
transaction or a series of interdependent transactions as a result of which the
acquirers actually own or control common capital stock representing the right to
cast at least a majority of the votes which could, without giving effect to any
change in the capital structure of TRB which occurs subsequent to the
consummation of such transaction or series of transactions, be cast at the next
regular meeting of shareholders; or

 

9

--------------------------------------------------------------------------------

 

 

iii. A merger, consolidation or other reorganization of either, or both of, TRB
or TRCB as a result of which as least a majority of the Board of Directors of
the surviving entity are not Continuing Directors. “Continuing Directors” shall
be those individuals who are directors of TRB or TRCB, as the case may be, at
such time as the plan of merger, consolidation or other reorganization is
approved by the board of directors of TRB or TRCB.

 

 

13.

Section 280G. Notwithstanding any other provision of this Agreement to the
contrary, if Employer determines in good faith that any payment or benefit
received or to be received by Executive pursuant to this Agreement (which the
parties agree will not include any portion of payments allocated to the
non-compete provisions of Section 15 which are classified as payments of
reasonable compensation for purposes of Section 280G of the Code), or otherwise
(with all such payments and benefits, including, without limitation, salary and
bonus payments, being defined as “Total Payments”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code by reason of
being considered to be “contingent on a change in ownership or control” of
Employer within the meaning of Section 280G of the Code, then such Total
Payments shall be reduced in the manner reasonably determined by Employer, in
its sole discretion, to the extent necessary so that the Total Payments will be
less than three times Executive's “base amount” (as defined in Section
280G(b)(3) of the Code).

 

 

14.

Release in Favor of the TRB Corporate Group as a Condition Precedent. As a
condition precedent to the actual payment by Employer to Executive of any amount
otherwise payable under Section 9 of this Agreement, Executive must execute and
deliver a full release (in the form attached hereto, which may be changed by the
Company to comply with then-applicable law) in favor of TRB, TRCB, their
respective affiliates and subsidiaries, and their respective officers and
directors. Such release shall not affect (a) vested rights or interests; (b)
claims arising under the release agreement, itself; or (c) claims not capable of
release as a matter of law, including without limitation (i) workers
compensation claims and (ii) claims for unemployment benefits. In the event the
period for executing the release begins in one calendar year and ends in a
subsequent calendar year, any payments contingent on the signing of such release
shall be made in such subsequent calendar year. The release shall not be signed
by Executive before the time that Executive’s employment terminates.

 

10

--------------------------------------------------------------------------------

 

 

 

15.

Covenant Not to Compete. Executive agrees that if, and only if, (i) Executive is
terminated by Employer with Cause; (ii) Executive resigns without Good Reason
from his employment with Employer; or (iii) on or after a Change in Control,
Executive is terminated without Cause or resigns for Good Reason and receives a
CIC Lump Sum Payment; then for a period of twelve (12) months from the date when
Executive’s employment with Employer ends, he shall not (a) become employed or
retained by, directly or indirectly, any bank or other regulated financial
services institution with an office or operating branch in any county in New
Jersey within which TRCB or any other then existing subsidiary of TRB maintains
an office or branch, which bank or institution (i) directly competes with TRCB
or any other then existing subsidiary of TRB, and (ii) could reasonably be
expected to materially adversely affect the revenues generated by TRCB or any
other then existing subsidiary of TRB, or (b) solicit, entice or induce any
person who, at any time during the one year period through such date was, or at
any time during the period of twelve (12) months from the date when Executive’s
employment with Employer ends is, either an employee of Employer in a senior
managerial, operational or lending capacity, or a highly skilled employee with
access to and responsibility for any confidential information, to become
employed or engaged by Executive or any person, firm, company or association in
which Executive has an interest; approach any such person for any such purpose;
or authorize or knowingly approve the taking of such actions by any other person
or entity. Executive acknowledges that the terms and conditions of this
restrictive covenant are reasonable and necessary to protect TRB, its
subsidiaries, and its affiliates, and that Employer’s tender of performance
under this Agreement, including the payment of the CIC Lump Sum Payment, is
fair, adequate and valid consideration in exchange for his promises under this
Section 15 of this Agreement. Executive further acknowledges that his knowledge,
skills and abilities are sufficient to permit him to earn a satisfactory
livelihood without violating the provisions of this Section 15. Executive agrees
that, should Employer reasonably conclude that Executive has failed to fully
comply with all of the terms of this Section 15, Employer may apply to a court
of competent jurisdiction for such equitable relief as Employer believes to be
necessary and effective, and may pursue a claim against Executive for damages.
Executive further agrees that Executive shall reimburse Employer for all legal
fees incurred by Employer in (i) applying for and securing such equitable relief
as is granted under the preceding sentence, and (ii) asserting and pursuing a
claim for damages under the preceding sentence which is adjudicated wholly or
partially in favor of Employer.

 

 

16.

Severance Compensation and Benefits not in Derogation of Other Benefits. Subject
only to those particular terms of this Agreement to the contrary, the payment or
obligation to pay any monies, or the granting of any benefits, rights or
privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that Executive now has or will have
under any plans or programs of Employer including, but not limited to, any stock
option plan, equity compensation plan, qualified retirement plan, 401(k) plan,
or supplemental executive retirement plan maintained by Employer.

 

 

17.

Resignation from Board of Directors. In the event Executive’s employment under
this Agreement is terminated for any reason, if applicable, Executive’s service
as a Director of TRB and TRCB, and any affiliate or subsidiary thereof shall
immediately terminate. This Section 17 shall constitute a resignation notice for
such purposes.

 

11

--------------------------------------------------------------------------------

 

 

 

18.

Miscellaneous.

 

 

a.

General. This Agreement shall be the joint and several obligation of TRB and
TRCB. The terms of this Agreement shall be governed by, and interpreted and
construed in accordance with the provisions of, the laws of New Jersey and, to
the extent applicable, Federal law. All compensation and benefits provided in
this Agreement shall, to the extent required by law, be subject to federal,
state and local tax withholding. Except as specifically set forth in this
Agreement, this Agreement supersedes all prior agreements and understandings
with respect to the matters covered hereby (including, without limitation, the
Prior Employment Agreement). The amendment or termination of this Agreement may
be made only in a writing executed by Employer and Executive, and no amendment
or termination of this Agreement shall be effective unless and until made in
such a writing. No waiver of any right, remedy or form of relief shall be
implied from conduct or circumstance, but must instead be expressed clearly in a
writing signed by the party against whom the purported waiver is sought. This
Agreement shall be binding upon any successor (whether direct or indirect, by
purchase, merge, consolidation, liquidation or otherwise) to the business, or
all or substantially all of the assets, of TRB or TRCB (with such successor
being defined as an “Acquiring Entity”). This Agreement is personal to
Executive, and Executive may not assign any of his rights or duties hereunder,
but those provisions of this Agreement which, by their terms, survive the death
or disability of Executive shall be enforceable by the Executive’s legal
representatives, executors or administrators. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Employer shall, as part of any acquisition
of Employer, the business of Employer, or all or substantially all of the assets
of Employer obtain an enforceable assumption in writing by (i) the Acquiring
Entity, or (ii) if the Acquiring Entity is a bank, the holding company parent of
the Acquiring Entity of this Agreement and the obligations of Employer under
this Agreement, and shall provide a copy of such assumption to the Executive.

 

 

b.

Section 409A. Notwithstanding anything herein to the contrary, (i) if at the
time of Executive's termination of employment with Employer, Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then Employer will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date which is six
months following the termination of Executive's employment with Employer (or the
earliest date which is permitted under Section 409A of the Code), and (ii) if
any other payments of money or other benefits due to Executive under this
Agreement could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner which is determined by the Board in
consultation with Employer's professional advisers not to cause such an
accelerated or additional tax. In the event that payments under this Agreement
are deferred pursuant to this Section 17(b) in order to prevent any accelerated
or additional tax under Section 409A of the Code, then such payments shall be
paid at the time specified in this Section 17(b) without any interest. Employer
shall consult with Executive in good faith regarding the implementation of this
Section 17(b), PROVIDED, HOWEVER, that none of Employer, its directors, its
employees or its advisors shall have any liability to Executive with respect to
this Section 17(b).

 

12

--------------------------------------------------------------------------------

 

 

 

c.

Limitations Imposed by Applicable Law. Executive acknowledges that Employer's
tender of performance under this Agreement may be limited, proscribed or
prohibited by the applicable provisions of current and future statutory law,
regulations and administrative pronouncements (collectively, “Limiting Law”).
Employee agrees and acknowledges that only if, for so long as, and to the extent
that any provision of Limiting Law is applicable to limit, proscribe or prohibit
any payment which would otherwise be tendered to Executive under this Agreement
or any benefit which would otherwise be conferred upon Executive under this
Agreement, Employer shall be under no actual or implied obligation to, and shall
not, tender to Executive or confer upon Executive, in the case of a prohibition,
such payment or such benefit or, in the case of a limitation or proscription,
only such portion of such payment or such benefit as is limited or proscribed.
This Agreement shall be without binding effect to the extent of such limitation,
proscription, or prohibition. The determination as to whether, and the extent to
which, any provision of Limiting Law is applicable to limit, proscribe or
prohibit any payment which would otherwise be tendered to Executive under this
Agreement or any benefit which would otherwise be conferred upon Executive under
this Agreement shall be made by Employer in consultation with its professional
advisers. Executive shall execute and deliver any document or correspondence
which is deemed by counsel to Employer to be necessary or in Employer's best
interests to reaffirm Executive's agreement that the provisions of Limiting Law,
to the extent of their applicability, supersede the terms and enforceability of
this Agreement.

 

IN WITNESS WHEREOF, TRB and TRCB have caused this Agreement to be signed by
their respective duly authorized representatives pursuant to the authority of
their Boards of Directors, and Executive has personally executed this Agreement,
all as of the day and year first written above.

 

WITNESS: 

 

 

 

 

 

 

 

 

 

 

/s/ Meryl A. Russell 

 

/s/ William D. Moss

 

 

William D. Moss, individually 

 

 

 

 

        ATTEST:   TWO RIVER BANCORP                 /s/ Robin Zager   By: /s/
John J. Perri, Jr. Secretary     Lead Director                 ATTEST:   TWO
RIVER COMMUNITY BANK                 /s/ Robin Zager   By: /s/ James M.
Bollerman Secretary     Lead Director

 

13

--------------------------------------------------------------------------------

 

 

GENERAL RELEASE

 

This General Release of Claims (this “Release”) is provided by William D. Moss
(“Executive”) to Two River Bancorp (“TRB”), a corporation organized under the
laws of the state of New Jersey which serves as a bank holding company, with its
principal office at 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724, Two
River Community Bank (“TRCB” or “Employer”), a banking corporation organized
under the laws of the state of New Jersey which is a wholly owned subsidiary of
TRB, with its principal office at 766 Shrewsbury Avenue, Tinton Falls, New
Jersey 07724, and the Released Parties as designated below, dated as of [DATE].
This Release is provided by Executive pursuant to a Change In Control Agreement
made on and as of June 1, 2019 among Executive, TRB and TRCB (the “Change in
Control Agreement”). TRB and TRCB are sometimes collectively referred to as the
“Company”. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Change in Control Agreement.

 

1.     Release of Claims.

 

(a)     In exchange for Employer agreeing to make the Payments referred to in
Section 2 below, less applicable withholding, Executive releases Employer and
TRB, and their present, past and future officers, directors, agents, employees,
shareholders, members, affiliates, subsidiaries, divisions, related companies,
successors, predecessors, assigns, members, shareholders, investors, trustees,
partners, agents, attorneys, and representatives (which collectively are
referred to in this Agreement as “Released Parties”), from, and Executive
waives, all suits, debts and claims that existed up to the time that Executive
signs this Release, including but not limited to, everything arising from or in
any way related to Executive’s employment with the Company and/or the
termination of Employee’s employment with the Company (referred to in this
Release as “Claims”). This Release and Executive’s release and waiver of Claims
includes, but is not limited to, the following:

 

(1)    All Claims against the Company and all companies and institutions related
to or affiliated with the Company and the other Released Parties, and their
successors, predecessors, officers, directors, agents, shareholders, members and
employees,

 

(2)     All Claims asserted and all Claims that could have been asserted in a
lawsuit by Executive against the Company and all companies and institutions
related to or affiliated with the Company and the other Released Parties, and
their successors, predecessors, officers, directors, agents, shareholders,
members and employees,

 

(3)     All Claims of which Executive is now aware and all Claims of which
Executive is not presently aware,

 

(4)     All Claims that, through Executive, Executive’s heirs, executors or
administrators have,

 

(5)     All Claims arising under or relating to any policy, agreement, plan,
understanding or promise, written or oral, formal or informal, between the
Company or any of the other Releasees and Executive, including, but not limited
to, the Change in Control Agreement,

 

14

--------------------------------------------------------------------------------

 

 

(6)     All Claims for attorney’s fees, and

 

(7)     All Claims arising under common law or any local, state or federal law
including, but not limited to, the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Equal Pay Act, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act, the Family and Medical Leave
Act, the Genetic Information Nondiscrimination Act, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act, the New
Jersey Family Leave Act, New Jersey Wage Payment Law, New Jersey Wage and Hour
Law, all local, municipal, state and federal wage and hour laws, all local,
municipal, state and federal “whistleblower” laws, all other laws affecting
employment, and all amendments of those laws.

 

(b)     Notwithstanding the foregoing, the Company and Executive recognize that
nothing contained in this Section 1 shall in any way release or discharge:
(i) Executive’s right to bring any Claim that cannot be waived under applicable
law; (ii) Executive’s right to receive payment in accordance with the terms of
the Change in Control Agreement; (iii) Executive’s right to enforce, or bring
any Claim for breach of, the Change in Control Agreement; (iv) Executive’s right
to receive Executive’s equity in the Company pursuant to the terms of the any
equity award agreement, as applicable; (v) Executive’s right to any vested
benefits to which Executive may be entitled under any retirement or pension plan
of the Company or its subsidiaries, as applicable; or (vi) Executive’s right to
bring any Claim for indemnification under any applicable directors and officers
liability insurance policy or applicable state or federal law, as applicable
(the “Excluded Claims”).

 

2.   Attorney Consultation; Voluntary Agreement. Executive acknowledges that
(i) the Company has advised Executive to consult with an attorney of Executive’s
own choosing before signing this Release, (ii) Executive has been given the
opportunity to seek the advice of counsel, (iii) Executive has carefully read
and fully understands all of the provisions of this Release, (iv) the Release
specifically applies to any rights or claims Executive may have against the
Releasees under the Age Discrimination In Employment Act, (v) Executive is
entering into this Release knowingly, freely and voluntarily in exchange for
good and valuable consideration to which Executive is not otherwise entitled,
including the provision of certain payment, and if applicable, benefits, set
forth in Change in Control Agreement (the “Payments”), and (vi) Executive has
the full power, capacity and authority to enter into this Release.

 

3.      Period of Review and Revocation Rights.

 

(a)     Executive understands and agrees that Executive has 45 days following
Executive’s receipt of this Release to review this Release and its terms and to
reflect upon them and consider whether Executive wants to sign it. Executive may
not sign this Release prior to the Closing Date. Executive understands and
agrees that Executive may accept this Release by signing and returning it within
the applicable time frame to [NAME], [TITLE], [ENTITY NAME] at [MAILING ADDRESS]
or by e-mail at [E-MAIL].

 

(b)     Executive further acknowledges that Executive will have seven (7)
calendar days following Executive’s execution of this Release within which to
revoke this Release. If Executive chooses to revoke his consent to this Release,
the revocation must be in writing and delivered to [NAME], [TITLE], [ENTITY
NAME], at the address above no later than seven (7) calendar days after
Executive has signed this Release. In the event of such revocation by Executive,
this Release shall be null and void in its entirety and Executive will not
receive the Payments. Provided that Executive does not revoke this Release, this
Release shall become effective on the eighth (8th) calendar day following the
date of Executive’s execution of this Release.

 

 

* * *     

 

15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Executive has executed this Release on the date set forth
below.

 

 

 

 

EXECUTIVE 

                Date Executed:

 

 

 

 

 

 

(Signature) 

 

 

 

 

                      (Printed Name)

 

16

 